IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CAROLYN C. DONALD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-0544

GEORGE A. PRICE,

      Appellee.

_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Carolyn C. Donald, pro se, Appellant.

No Appearance for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.